Case 1:18-cv-13459-NLH-KMW Document 53 Filed 10/06/20 Page 1 of 9 PageID: 2949



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

  LAWRENCE L. CRAWFORD and                 No. 18-cv-13459 (NLH) (KMW)

  YAHYA MUQUIT,

             Plaintiffs,                               OPINION

       v.

  CHIEF JUDGE LINARES,

             Defendant.


 APPEARANCES:

 Lawrence L. Crawford
 300839
 Lee Correctional Institution
 990 Wisacky Highway
 P.O. Box 1000
 Bishopville, SC 29010

       Plaintiff Pro se

 Yahya Muquit
 318455
 Leiber Correctional Institution
 P.O. Box 205
 Ridgeville, Sc 29472

       Plaintiff Pro se

 HILLMAN, District Judge

       Plaintiffs Lawrence L. Crawford and Yahya Muquit seek

 reconsideration of the Court’s order dismissing their complaint.

 ECF No. 51.    For the reasons that follow, the Court will deny

 the motion.




                                      1
Case 1:18-cv-13459-NLH-KMW Document 53 Filed 10/06/20 Page 2 of 9 PageID: 2950



 I.    BACKGROUND

       Plaintiffs have filed approximately 20 “affidavits of

 facts” covering hundreds of pages since the inception of this

 matter asking this Court to form a multidistrict panel “for the

 purpose of disqualifying the SC District Court and transfer

 venue to New Jersey.”     ECF No. 1-8 at 3.      They asked the Court

 to consolidate this matter with, at a minimum, Plaintiff

 Crawford’s prior habeas corpus proceeding, Crawford v. Warden

 Williams, No. 18-10129 (D.N.J. administratively terminated July

 19, 2018), and Plaintiff Muquit’s civil rights action from the

 District of South Carolina, Muquit v. Hood, et al., No. 8:17-

 1804 (D.S.C. dismissed Aug. 28, 2018).        ECF No. 1-8 at 12.

       The Court concluded that Plaintiffs’ claims against former

 Chief Judge Linares were without merit and that Chief Judge

 Linares was immune from suit.       ECF No. 49 at 5-6.     It further

 noted that it lacked the authority to empanel a multidistrict

 panel for review of civil cases, and it would not form such a

 panel even if it had the authority to do so:

       Plaintiffs’ voluminous “affidavits of facts” indicate
       they have filed motions to intervene in several pending
       high-profile cases, including but not limited to State
       of Texas, et al., v. United States of America, et al.,
       No. 19-10011 (5th Cir. Nov. 10, 2019) (challenge to the
       Patient Protection and Affordable Care Act), ECF No. 42;
       and Students for Fair Admissions, Inc. v. Harvard
       University, No. 14-cv-14176 (D. Ma. Sept. 29, 2018)
       (challenge to Harvard’s admission policies), ECF No. 8
       at 58.


                                      2
Case 1:18-cv-13459-NLH-KMW Document 53 Filed 10/06/20 Page 3 of 9 PageID: 2951



       Plaintiffs are known vexatious litigants in the District
       of South Carolina. See Duren v. Hood, No. 2:17-CV-1127-
       JMC-MGB, 2018 WL 3687977, at *1 n.1 (D.S.C. July 2,
       2018), report and recommendation adopted, No. 2:17-CV-
       01127-JMC, 2018 WL 3660094 (D.S.C. Aug. 2, 2018) (noting
       that “[v]arious prisoners (including Anthony Cook,
       Lawrence Crawford, Yahya Muquit, David Duren, Vincent
       Beaton, Travis Bellamy, and Robert Mitchell) have
       repeatedly and improperly attempted to litigate on each
       other’s behalf, often filing the same complaints and
       attachments” and citing cases). It is clear from the
       record that this complaint follows their modus operandi
       and has “no coherent issues or plausible claims” and
       “consists largely of nonsensical ranting and erroneous
       procedural arguments that build upon faulty premise
       after faulty premise.” Id. at *6.

 ECF No. 49 at 7-8.     The Court dismissed the complaint with

 prejudice and without leave to amend on April 29, 2020.           ECF No.

 50.

       Plaintiff Crawford now moves for reconsideration of the

 dismissal.    ECF No. 51.    He argues this Court lacked

 jurisdiction to enter its order because he filed a petition for

 writ of mandamus in the Supreme Court of the United States prior

 to the Court’s order:

       This demonstrates that the N.J. District court's
       jurisdiction was divested on March 10, 2020 via
       interlocutory appeal before the U.S. Supreme Court
       approximately (50) days before the N.J. district court
       in an abuse of discretion, criminal conspiracy,
       obstruction of justice, retaliation, discriminatory
       action and fraud upon the court issued the order now
       filed in case l:18-cv-13459-NLH-KMW. This is one of the
       reasons why the conspiring judges involved transferred
       venue of the case from Newark, N.J. where we originally
       filed it, despite our repeated objections, to Camden
       N.J. to judge shop because the judges involved presence
       was in furtherance of the conspiracy where they were


                                      3
Case 1:18-cv-13459-NLH-KMW Document 53 Filed 10/06/20 Page 4 of 9 PageID: 2952



       added as defendants in this case before any review
       occurred which was our right to amend.

 Id. at 11-12.    Plaintiff Crawford subsequently submitted a copy

 of a motion “seeking to invoke US Supreme Court exclusive

 jurisdiction; motion to vacate” this Court’s dismissal that he

 filed in Dierlam v. Trump, No. 19-1415 (June 17, 2020).           ECF No.

 52.

 II.   STANDARD OF REVIEW

       “Motions for reconsideration exist to ‘correct manifest

 errors of law or fact or to present newly discovered evidence.’”

 Mid-Am. Salt, LLC v. Morris Cty. Coop. Pricing Council, 964 F.3d

 218, 230 (3d Cir. 2020) (quoting Harsco Corp. v. Zlotnicki, 779

 F.2d 906, 909 (3d Cir. 1985)).       A court may grant a motion for

 reconsideration if the moving party shows one of the following:

 (1) an intervening change in the controlling law; (2) the

 availability of new evidence that was not available when the

 court issued its order; or (3) the need to correct a clear error

 of law or fact or to prevent manifest injustice.          Johnson v.

 Diamond State Port Corp., 50 F. App’x 554, 560 (3d Cir. 2002)

 (quoting Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d

 Cir. 1999)).

 III. DISCUSSION

       Plaintiff’s assertion that the Court committed fraud by

 transferring this action out of the Newark vicinage to the


                                      4
Case 1:18-cv-13459-NLH-KMW Document 53 Filed 10/06/20 Page 5 of 9 PageID: 2953



 Camden vicinage is meritless.       Plaintiffs named former Chief

 Judge Linares as a party.      ECF No. 1 at 5.     As the Court noted

 in its prior opinion, this matter was reallocated from the

 Newark Vicinage to the Camden Vicinage pursuant to this Court’s

 January 13, 1994 Standing Order which requires that, in all

 cases where a judge of this Court is named as a party, the

 matter shall be assigned to a judge sitting in a different

 vicinage of this Court than the one in which the named judge

 sits.   Chief Judge Linares sat in the Newark vicinage;

 therefore, transfer to the Camden vicinage was appropriate under

 the standing order.

       The argument that this Court lacked jurisdiction to enter

 its April 29, 2020 order is likewise meritless.          Contrary to

 Plaintiffs’ assertion, the case was not “on appeal” at the time

 of the Court’s order.     Plaintiff Crawford filed an interlocutory

 appeal on November 9, 2018.      Crawford v. Linares, No. 18-3457

 (3d Cir. Nov. 9. 2018).      The United States Court of Appeals for

 the Third Circuit dismissed Plaintiff Crawford’s claims for

 failure to pay the filing fee on July 3, 2019. 1        Id.   After

 reopening the appeal on October 7, 2019 to consider Plaintiff

 Muquit’s claims, the Third Circuit again dismissed the appeal on




 1 The Third Circuit noted that Plaintiff Crawford was prohibited
 from proceeding in forma pauperis because he had accumulated at
 least three “strikes” under 28 U.S.C. § 1915(g).
                                      5
Case 1:18-cv-13459-NLH-KMW Document 53 Filed 10/06/20 Page 6 of 9 PageID: 2954



 November 18, 2019, this time for lack of appellate jurisdiction.

 Id.   There was nothing pending in the Third Circuit at the time

 the Court entered its order on April 29, 2020.

       Federal courts have the power to issue writs of mandamus

 under the All Writs Act, 28 U.S.C. § 1651(a), which provides

 that “[t]he Supreme Court and all courts established by Act of

 Congress may issue all writs necessary or appropriate in aid of

 their respective jurisdictions and agreeable to the usages and

 principles of law.”     In re Kensington Int'l Ltd., 353 F.3d 211,

 219 (3d Cir. 2003) (quoting 28 U.S.C. § 1651(a)).          Plaintiff

 Crawford argues that the petition for writ of mandamus

 “confer[red] jurisdiction on the Supreme Court and divest[ed]

 the N.J. District court of its control over those aspects of the

 case involved in the appeal.       The district court [was] without

 jurisdiction to consider motions submitted after the appeal

 [was] filed.”    ECF No. 51 at 17.

       A petition for writ of mandamus “constitutes a procedural

 mechanism through which a court of appeals reviews a carefully

 circumscribed and discrete category of district court orders.”

 Madden v. Myers, 102 F.3d 74, 76–77 (3d Cir. 1996), superseded

 in part on other grounds, 3d Cir. L.A.R. 24.1(c).          It is not the

 same thing as a notice of appeal.        “While mandamus is typically

 characterized as an appellate power, it is different in kind

 from an appeal.     Indeed, a writ of mandamus may not issue if a

                                      6
Case 1:18-cv-13459-NLH-KMW Document 53 Filed 10/06/20 Page 7 of 9 PageID: 2955



 petitioner can obtain relief by appeal; a petition for mandamus

 ‘must not be used as a mere substitute for appeal.’”          Id. at 77

 (quoting 16 Charles A. Wright & Arthur R. Miller, Federal

 Practice and Procedure § 3932, at 185 (1977)) (internal citation

 omitted).

       “In determining whether a trial court has jurisdiction to

 take action after the filing of an appeal or a petition for

 mandamus, the issue is whether it is judicially efficient for

 the trial court to take a particular action in the face of the

 particular matter pending before the appellate court.”           Stebbins

 v. Stebbins, 673 A.2d 184, 189 (D.C. 1996).         The petition for

 mandamus relief in the Supreme Court states the issues as

 follows:

       The petitioner gives the U.S. Supreme Court and parties
       judicial notice.    A significant portion of this case
       deals with state and federal probate law, contract law
       protected under Article 1 § 10 and Article IV § 2 of the
       U.S. constitution.    It is also founded upon religious
       prophesy of Christianity, Judaism and Islam for which
       the claims, after being properly served upon the
       defendants. They were defaulted on by the United States,
       the League of United Nations and the other defendants
       listed in the case sub-judice emerging from case 2013-
       cp-400-0084 in the Richland County Court of Common Pleas
       in S. Carolina, and via the summons attached to the writ
       of mandamus emerging from cases 19-10011; 19-60662 and
       19-60678 in the 5th Circuit which are the Affordable Care
       Act case and the cases seeking to restore inmates voting
       rights after they paid their debt to society.

 In Re Lawrence Crawford, No. 19-8136 (Mar. 10, 2020) at 9.           The

 petition sought orders directed to the District of South


                                      7
Case 1:18-cv-13459-NLH-KMW Document 53 Filed 10/06/20 Page 8 of 9 PageID: 2956



 Carolina, the First Circuit, the Fifth Circuit, the State of

 South Carolina, the South Carolina Legislature, the South

 Carolina Attorney General, and the South Carolina Department of

 Corrections.    Id. at 27-31.    Plaintiff Crawford did not request

 the Supreme Court to order this Court to take any action related

 to the complaint.     Therefore, there was no reason for this Court

 to delay its review under § 1915 until the Supreme Court denied

 the petition for mandamus on June 1, 2020. 2

       Moreover, the Third Circuit frequently dismisses petitions

 for mandamus relief as moot because the district court entered

 an order after the petition was filed.        See, e.g., In re

 Champion, 816 F. App’x 741 (3d Cir. 2020) (dismissing petition

 for mandamus as moot because district court dismissed petition

 under 28 U.S.C. § 2241); In re Jones, 489 F. App'x 534, 536 (3d

 Cir. 2012) (“Because the District Court case has closed, Jones's

 petition for mandamus relief is moot.”).         This practice

 indicates a district court does not lose jurisdiction over a

 case after a petitioner has filed a petition for writ of

 mandamus.

       As the Court had jurisdiction over the complaint at the

 time it entered the order on April 29, 2020, the Court denies

 the motion for reconsideration.


 2 The Supreme Court denied the petition for certiorari in Dierlam
 v. Trump, No. 19-1415 on October 5, 2020.
                                      8
Case 1:18-cv-13459-NLH-KMW Document 53 Filed 10/06/20 Page 9 of 9 PageID: 2957




 IV.   CONCLUSION

       For the reasons stated above, the motion for

 reconsideration will be denied.       An appropriate order follows.



 Dated: October 6, 2020                   __s/ Noel L. Hillman ____
 At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                      9
